internal_revenue_service national_office technical_advice_memorandum november third party communication none date of communication not applicable tam-128296-04 cc ita b01 number release date index uil no case-mis no director lmsb nrc houston taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ---------------------------------------------- -------------------------- ------------------- ---------------- ----------- ----------------------- legend taxpayer ------------------------------------------- taxpayer consolidated_group ------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- x ------------------- y ------------------------------- sub ------------------------------------------------------ products ------------------- percent ------ percent ------ dollar_figurea ---------------- dollar_figureb ----------------- dollar_figurec ----------------- dollar_figured ------------------- dollar_figuree ------------------- date ------------------- tam-128296-04 this responds to your request for technical_advice regarding taxpayer which claims a loss on sales of its accounts_receivable receivables at a discount to its controlled but not consolidated subsidiary sub a portion of the discount reflects the fact that taxpayer sells most goods on a sale or return basis under which a receivable is cancelled if a retailer returns an item although sub bears the cost of cancellation of purchased receivables without_recourse against taxpayer taxpayer retains the right to the returned goods issues whether the anti-avoidance rule in sec_1_267_f_-1 of the income_tax regulations defers taxpayer’s loss whether the anti-avoidance rule in sec_1_1502-13 defers the loss whether all or part of the loss is deferred because the sale is not a closed and completed transaction under sec_165 and sec_1001 of the internal_revenue_code whether in these circumstances taxpayer sells to sub only some of the rights in the receivables resulting in an allocation_of_basis that would reduce the amount of the loss on the sale under sec_1011 and sec_165 conclusions the transaction falls within the factoring exception in sec_1_267_f_-1 and the anti-avoidance rule in sec_1_267_f_-1 does not apply the anti-avoidance rule set forth in sec_1_1502-13 does not apply the sale of the receivables is a closed and completed transaction under sec_165 and sec_1001 with respect to the rights that are transferred in these particular circumstances taxpayer sells to sub only a portion of the rights in the receivables primarily the right to be paid in cash while retaining others primarily the right to the return of goods if sales are cancelled therefore it is appropriate and necessary to make an equitable allocation_of_basis based on the relative fair_market_value of the rights transferred and the rights retained an allocation that would reduce the amount of loss on the sale of the receivables under sec_165 tam-128296-04 facts taxpayer files a consolidated_return for federal_income_tax purposes as a member of the taxpayer consolidated_group it uses an overall accrual_method of accounting and a perpetual inventory_method taxpayer manufactures and sells products and other -------------merchandise to retailers almost always on credit for credit sales taxpayer conveys legal_title to the goods to the retailers and creates an account receivable for the sale taxpayer's business is typical in the products industry in that taxpayer produces and supplies its customers with inventory at the level necessary to ensure that there is a sufficient supply of products and other items to meet retailer customer needs and expectations --- ----------------------------------------------- typically unsold merchandise remains --------------- ------------------------------------------ because of the way taxpayer stocks its retailer customers approximately --- of taxpayer’s sales are ------------products generally only ----------- -------------products and most ---------------------------- are sold on a sale-or-return basis products account for approximately --- of returns under the sale-or-return contract between taxpayer and the retailer the retailer may return the goods within -------------- without cause and upon their return taxpayer either refunds the purchase_price or in most cases cancels credits the related receivable taxpayer destroys nearly all returned products some of them on-site at the retailer for two primary reasons first taxpayer seeks to prevent the dilution of its market and reputation that would result from the bulk resale of products among other factors resold products might be damaged second generally it is not economically feasible for taxpayer to rework the products for resale typically the cost to do so would exceed the cost to reproduce the products of the returned goods that are not destroyed mostly non-products approximately -----are returned to inventory and ------are donated to charity for financial_accounting purposes concurrent with the recording of sales revenue taxpayer accrues offsets for estimated returns bad_debts volume discounts damaged merchandise and other miscellaneous allowances these accruals typically amount to approximately percent of the receivables generated of this amount estimated returns constitute approximately percent based on historical averages taxpayer determined that setting up a factoring subsidiary would among other business and tax benefits achieve cost savings through consolidation of its collection operations and help taxpayer obtain financing from external lenders through securitizing the receivables other non-dilutional credits in the nature of promotional expenses are not included in this amount tam-128296-04 accordingly on or around date taxpayer formed x a wholly owned subsidiary taxpayer contributed its customer-service department to x in exchange for x’s stock x then formed y a foreign_corporation by contributing dollar_figurea in exchange for ----- of y’s stock next x and y formed sub a domestic_corporation x contributed the customer- service_department and dollar_figureb in exchange for stock constituting --- of the value and --- of the voting power in sub y contributed dollar_figurea in exchange for the remaining --- of the value and --- of the voting power in sub as a result of these transactions sub was a member of the same controlled_group as taxpayer but remained outside of taxpayer consolidated_group because it did not satisfy the vote and value test of sec_1504 finally taxpayer sold its receivables to sub at a discount of approximately percent in return for cash of dollar_figurec and an unsecured note for dollar_figured to arrive at the fair_market_value of the receivables the invoiced amount of the receivables dollar_figuree was discounted to reflect the historical rate of returned merchandise percent and the issuance of credit memos thereafter taxpayer entered into weekly sales of its receivables to sub at a discount the sale of the receivables to sub is without_recourse meaning that sub has no right to reimbursement from taxpayer for receivables that are not collected in full in addition the agreement between taxpayer and sub provides that sub has no rights in returned merchandise taxpayer was able to securitize its receivables using this structure to obtain outside financing prior to date for tax purposes taxpayer accrued the full sales_price of goods sold to retailers less cost_of_goods_sold as gross_income in the year of the sale taxpayer recognized adjustments for returns bad_debts discounts and similar allowances when they occurred after establishing sub in date taxpayer continued to accrue the full sales_price of goods sold to retailers but also recognized losses under sec_165 on the initial and ongoing factoring of the receivables to sub of approximately percent approximately percent of which was attributable to estimated returns on audit the lmsb examination team examination proposes to defer all or a portion of these losses ---------------------------------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------------------------------------------------ ----------------------------------- we do not know the details of the borrowing transaction if the separate sale and borrowing transactions were found to be parts of an overall integrated borrowing transaction under the step_transaction_doctrine then the intermediate sale would not be respected and there would be no loss under sec_165 this issue was not raised and is not addressed in this memorandum though the retailer's right of return exists for tax purposes a sale-or-return transaction unlike a consignment is a completed transaction upon the transfer to the retailer see n and related discussion below taxpayer is not covered by sec_458 which permits certain taxpayers to treat actual returns as having occurred in the year of the original sale taxpayer did not mark its receivables to market under sec_475 as in effect prior to the enactment of sec_475 tam-128296-04 law and analysis issue whether the anti-avoidance rule in sec_1_267_f_-1 applies sec_267 generally disallows a loss on certain_sales or exchanges of property between related parties sec_267 generally requires corporations that are members of the same controlled_group to defer losses on sales or exchanges between members until the property is transferred outside the controlled_group and there would be loss recognition under consolidated_return principles or until such other time as prescribed in regulations for this purpose a controlled_group is defined by reference to sec_1563 using percent instead of percent as the standard for control of both vote and value sec_267 the regulations promulgated under sec_267 were revised in to harmonize with revisions to the intercompany_transaction regulations of sec_1_1502-13 see t d 1995_2_cb_147 thus sec_1_267_f_-1 uses the nomenclature and adopts many of the concepts underlying sec_1_1502-13 sec_1_267_f_-1 specifies that the purpose of the regulations under sec_267 is to prevent members of a controlled_group from taking into account a loss or deduction solely as the result of a transfer of property between a selling member s and a buying member b sec_1_267_f_-1 provides that s’s loss or deduction from an intercompany sale is taken into account under the timing principles of sec_1_1502-13 treating the intercompany sale as an intercompany_transaction sec_1_267_f_-1 sets forth an exception to the general deferral rule_of sec_1 f - a in the case of certain_sales of receivables to controlled_group members the factoring exception sec_1_267_f_-1 provides that if s acquires a receivable from the sale_of_goods or services to a nonmember at a gain and s sells the receivable at fair_market_value to b any loss or deduction of s from its sale to b is not deferred to the extent the loss does not exceed s’s income or gain from the sale to the nonmember that has been taken into account at the time the receivable is sold to b thus to qualify under the factoring exception the following requirements must be met s must acquire the receivable from a sale to a nonmember at a gain s and b must be members of the same controlled_group but not the same consolidated_group sec_1_267_f_-1 defines an intercompany sale as a sale exchange or other transfer of property between members of a controlled_group if it would be an intercompany_transaction under the principles of sec_1_1502-13 sec_1_1502-13 defines an intercompany_transaction as a transaction between corporations that are members of the same consolidated_group immediately after the transaction the factoring exception was added by t d fr date the preamble to t d states that the factoring exception was added in response to language in the conference committee report for the tax_reform_act_of_1984 h_r rep no 98th cong 2d sess the regulations promulgated under sec_267 specify that they apply in addition to other applicable law including the intercompany_transaction regulations of sec_1_1502-13 see sec_1_267_f_-1 example c of sec_1_267_f_-1 illustrates that when s and b are members of a consolidated_group a loss recognized by s on the sale of a receivable to b is subject_to deferral under sec_1_1502-13 the example concludes that s takes into account its tam-128296-04 s’s sale of the receivable to b must be for fair_market_value and s’s loss that is permitted to be taken into account cannot exceed the gain recognized on the underlying sale in this case taxpayer’s sale of the receivables to sub satisfies the literal requirements of the factoring exception the first requirement is satisfied because taxpayer acquired the receivables from sales to third parties on which gains were recognized taxpayer concedes that taxpayer and sub are members of the same controlled_group so the second requirement is met examination does not argue that the sales of the receivables were not for fair_market_value so the third requirement is satisfied with respect to the fourth requirement based on the information provided taxpayer does not appear to have recognized loss on the sale of the receivables in excess of the gain recognized on the underlying sales to third parties examination does not challenge the taxpayer’s stated purpose for factoring the receivables instead examination argues that an adjustment is necessary under the anti-avoidance rule_of sec_1_267_f_-1 because sub’s ownership structure serves no purpose other than to place sub literally outside the p consolidated_group thereby permitting taxpayer to qualify under the factoring exception sec_1_267_f_-1 provides that if a transaction is engaged in or structured with a principal purpose to avoid the purposes of sec_1_267_f_-1 including for example by avoiding treatment as an intercompany sale or by distorting the timing of losses or deductions adjustments must be made to carry out the purposes of sec_1_267_f_-1 the parenthetical in sec_1_267_f_-1 suggests two examples of bad purposes that might lead to application of the anti-avoidance rule in this case it is undisputed that taxpayer and sub are members of the same controlled_group therefore it follows that taxpayer’s sale of the receivables to sub constitutes an intercompany sale within the meaning of sec_1_267_f_-1 thus the taxpayer cannot be viewed as having engaged in or structured the transaction with a principal purpose to avoid treatment as an intercompany sale for purposes of sec_1_267_f_-1 it also does not appear that the taxpayer is improperly distorting the timing of losses or deductions by the use of this structure as discussed earlier the sale of the receivables satisfies the requirements of sec_1_267_f_-1 which represents an exception to the general deferral rule_of sec_1_267_f_-1 moreover examination does not challenge the taxpayer’s business_purpose for factoring the receivables in addition the limited information provided including the fact that sub on its formation received a customer - service_department that included personnel to service the receivables tends to support the substance of the sale allowable portion of the loss under sec_1_1502-13 once b becomes a nonmember tam-128296-04 accordingly the transaction falls within the factoring exception in sec_1_267_f_-1 and an adjustment under sec_1_267_f_-1 is not warranted in this case issue whether the anti-avoidance rule in sec_1_1502-13 applies examination argues in the alternative that if the sec_1_267_f_-1 anti-avoidance rule does not apply then the sec_1_1502-13 anti-avoidance rule should apply in this case because the taxpayer has structured the sale of the receivables so as to avoid the deferral regime of sec_1_1502-13 sec_1_1502-13 provides that if a transaction is engaged in or structured with a principal purpose to avoid the purposes of sec_1_1502-13 including for example by avoiding treatment as an intercompany_transaction adjustments must be made to carry out the purposes of this section the regulations define an intercompany_transaction as a transaction between corporations that are members of the same consolidated_group immediately after the transaction sec_1_1502-13 in discussing the anti-avoidance rule_of sec_1_1502-13 the preamble to the final intercompany_transaction regulations states that transactions that take place indirectly between members but which are not intercompany_transactions will be analyzed to determine whether they are substantially_similar to intercompany_transactions in which case the anti-avoidance rule might be applicable see t d 1995_2_cb_147 example of sec_1_1502-13 involves s’s sale of a factory to a nonmember followed by s’s long-term leaseback of the factory pursuant to a plan to take into account unrealized_gain while continuing to operate the factory the example concludes that the transaction is not subject_to an adjustment under sec_1_1502-13 in this case although taxpayer and sub are members of the same controlled_group at no time are they both members of the same consolidated_group because taxpayer’s sale of the receivables to sub is not the sort of transaction that the anti-avoidance rule_of sec_1_1502-13 was intended to reach an adjustment is not warranted issue whether the receivables sale is a closed and completed transaction under sec_165 sec_165 of the code allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise the loss must be a a bona_fide loss b evidenced by a closed and completed transaction c fixed by identifiable events and d with certain exceptions sustained in the year claimed sec_1_165-1 d ordinarily a loss is not sustained if the taxpayer has a reasonable_prospect_of_recovery sec_1_165-1 the conclusions under issue sec_1 and assume that sub was not in fact part of the taxpayer consolidated_group this issue was not raised and is not addressed in this memorandum tam-128296-04 sec_1001 provides that gain from the sale of property is the excess of the amount_realized from the sale over the adjusted_basis of the property and that loss is the excess of the adjusted_basis of the property over the amount_realized for federal_income_tax purposes a sale occurs when the benefits_and_burdens_of_ownership have passed to the purchaser see 77_tc_1221 under the all_events_test in sec_1_446-1 and sec_1_451-1 accrual-basis taxpayers are required to recognize income for federal_income_tax purposes when all the events have occurred which fix the right to receive the income and the amount of the income can be determined with reasonable accuracy similarly sec_461 and sec_1_461-1 provide that under an accrual_method of accounting a liability is generally taken into account for federal_income_tax purposes in the tax_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability in the present case upon the sale of the receivables all rights arising from the contracts between taxpayer and the retailers with the exception of the contingent right to returned goods pass permanently to sub sub benefits if collections on a receivable exceed its cost and sub bears the burden if collections are less than its cost the fact that certain contingent rights are retained by taxpayer does not prevent there being a completed sale of the rights that are transferred we conclude that the sale of the receivable is a closed and completed transaction under sec_1001 and 165-with respect to the rights that are transferred to sub examination makes several related arguments supporting the position that there has been no sustained loss generally examination maintains that to the extent goods are returned there is no bona_fide economic loss in this situation because the determination of losses calls for a practical not a legal test see 280_us_445 and as a practical matter the return of an item will restore taxpayer to the status quo ante reversing any transitory loss it suffered on the sale of the receivable arguably it is premature for taxpayer to recognize any loss on its receivables sales until it is determined whether or not the corresponding merchandise will be returned but at least examination argues the loss should be deferred to the extent of estimated returns-since as a practical matter taxpayer knew from the outset that approximately percent of products would be returned in this connection examination cites 124_f2d_418 6th cir in that case a taxpayer incurred a loss in from its agent’s unauthorized investments in a company banco but recouped part of the loss in through a settlement in an action against the agent the commissioner allowed the loss for and treated the recovery as income for the court determined that the loss was sustained in tam-128296-04 whether we say that the original investment by the agent and the recovery against it are but related phases of a single transaction or whether we say that the principal never owned banco shares since his agent or trustee was never authorized to purchase them on his behalf and he had the right to claim from it a return of his money and securities the result is the same f 2d pincite see also hearst corp v united_states cl_ct no loss when tv station switched network affiliation 577_f2d_934 5th cir no loss on sale of bonds with plan to repurchase 77_f2d_446 8th cir no loss on sale of stock with plan to repurchase substantially identical stock revrul_2000_12 2000_1_cb_744 situation no loss on planned sale of note offset by unrealized_gain on note an alternative version of examination's argument is that in substance only those receivables for goods that are eventually resold to customers by the retailer are actually transferred to sub one can view the receivables that are satisfied by return of the goods as never having been sold to sub thus the argument runs we must wait until the items are resold returned or destroyed to determine which corresponding receivables have been sold to sub and which have not the difficulty with examination's arguments in our view is that they are incompatible with the federal_income_tax treatment of the original sale-or-return transaction as noted before when an item is sold on a sale-or-return basis it is settled that there is a closed transaction at that point despite the fact that there is a quantifiable probability that the item will be returned and the sale cancelled for financial_accounting purposes sellers are generally required to reflect the probability of returns through the use of a reserve or otherwise for tax purposes however a seller generally can neither reduce income nor accrue an offsetting reserve deduction to reflect estimated returnsdollar_figure the seller's liability to return the purchase_price or cancel a receivable is not fixed unless and until an item is returned the contingency that the sale might be cancelled is treated for tax purposes as a condition_subsequent to be taken into account if and when it occurs although the authorities cited in the preceding paragraph involved sales at a gain we see no reason for sales at a loss to be treated differently examination's arguments in favor of treating taxpayer's sale of the receivables at a loss as an open_transaction could also be made with respect to taxpayer's original sales of goods at a gain when taxpayer sells goods and receives cash-or more often an obligation in the form of a receivable-the cash is subject_to refund or the receivable subject_to cancellation if the item is returned moreover as a practical matter taxpayer knows with reasonable see 845_f2d_1541 9th cir 682_f2d_204 8th cir 531_f2d_1156 2d cir j j little ives co v commissioner tcmemo_1966_68 revrul_71_451 1971_2_cb_217 for the tax treatment of situations in which the buyer disputes liability see revrul_2003_10 2003_3_irb_288 tam-128296-04 certainty that approximately percent of those sales will in fact be cancelleddollar_figure based on these facts several arguments for deferring realization and recognition on a sale-or- return transaction could be made that taxpayer's right to the sales proceeds is not fixed under sec_451 and sec_1001 until it is certain that an item will not be returned that in substance those items that are returned by the retailer were never really sold that there is a plan to reacquire a portion of the sold property or that the sales are not bona_fide economic gains and losses because the seller may be returned to the status quo when items are returned however it is clear that these arguments are not sustainable under settled law the possibility even the probability of a return is treated as a condition_subsequent not a condition_precedent to the realization and recognition of gain_or_loss on the original sale in the present case we are not dealing with the sale of the original items at a gain but rather with the sale of the corresponding receivables at a loss it would be inconsistent however to treat the sale of the original items as a closed transaction subject_to a condition_subsequent while treating the receivables sale as an open_transaction subject_to a condition_precedent when the contingency-the possibility of returns-is the same for both transactions in both the original sale of the goods and the subsequent sale of the receivables there has been a change in the seller's economic position-economically sellers prefer completed sales to cancelled sales and do not regard the possibility of returns as a wash in both cases recognition of gain-or loss- is appropriate accordingly based on the information submitted we conclude that taxpayer's sale of the receivables is a closed and completed transaction under 165-with respect to the rights that are transferred the next section considers the amount of that loss in view of the fact that in this particular case not all rights arising from taxpayer's sales contracts with retailers are transferred to sub issue whether the receivables sale is a partial sale requiring an allocation_of_basis and a reduction in the amount of the loss under sec_165 sec_165 provides that the basis for determining the amount of the deduction for any loss is the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property sec_1011 provides that adjusted_basis is the basis generally determined under sec_1012 adjusted as provided in sec_1016 under sec_1012 the basis_of_property is generally its cost taxpayer's sale-or-return agreements with retailers establish certain mutual rights and obligations taxpayer in return for the transfer of goods to the retailer receives consideration in the form of cash-or for a credit sale an obligation from the retailer to pay the purchase_price in addition if the retailer cancels the sale the retailer is entitled similarly it knows that a certain percentage of receivables will not be collected in whole or in part because of credit risk subsequent discounts etc tam-128296-04 to a refund or the cancellation of its obligation to pay and taxpayer is entitled to the return of the goods or their destruction if taxpayer chooses as a result of the sale_of_goods to a retailer on credit taxpayer acquires a receivable with a basis in its hands in the present case however examination asserts that when taxpayer sells its receivables to sub it does not transfer all its rights under its agreements with the retailers rather taxpayer transfers the right to be paid in cash if the retailer does not cancel the sale but retains the right to the return of the sold goods if the retailer does cancel accordingly examination argues it is necessary to allocate taxpayer's overall basis in its rights under the retail sale-or-return agreement between the rights transferred and the rights retained we agree when part of a larger property is sold the cost or other basis of the entire property must be equitably apportioned among the several parts and the gain_or_loss sustained on the part of the entire property sold is the difference between the selling_price and the cost or other basis allocated to that part see sec_1_61-6 an equitable allocation is one that is based upon the relative fair market values of the portion sold and the portion retained 39_tc_706 acq 1963_2_cb_3 this principle applies to the present situation if for example taxpayer transferred the right to be paid in cash to sub as it does and the right to any returned items to another party presumably an allocation_of_basis would be appropriate there is no reason to treat the situation differently because taxpayer itself retains the right to returned items moreover an allocation_of_basis helps address a distortion_of_income that occurs under taxpayer's approach which effectively splits the two components of profit-amount realized or gross revenue and basis or cost of goods sold-and often places the tax effect of a product return on those components in two separate tax periods a case decided under sec_458 105_tc_234 aff'd 87_f3d_43 2d cir illustrates this point sec_458 provides relief for taxpayers in certain industries by permitting them to treat specified returns that occur in the year after the original sale year as having occurred in the year of the sale year in hachette the taxpayer challenged the validity of sec_1_458-1 a regulation that requires taxpayers who reflect a year return by reducing sales revenue in year to make corresponding negative adjustments to year cost-of-goods-sold that is as though the goods had been returned to inventory under the regulation the overall year adjustment reverses the year profit on the original sale not just the gross revenue on the original sale the taxpayer's practice was to reflect the reduction in sales revenue in year but recognize the offsetting cost-of-goods-sold adjustment in year upholding the regulation the tax_court found that it was supported by generally_accepted_accounting_principles which require that a reserve for estimated returns take into account symmetrical reductions in both sales revenue and cost-of-goods-sold similarly the court felt the regulation was consistent with the tax principle of clear_reflection_of_income under sec_446 and sec_471 because by splitting the components of tam-128296-04 profit the taxpayer's practice resulted in a mismatching of income and related expenses see t c pincite taxpayer's position here potentially achieves a mismatch similar to the one addressed in hachette since the loss on the sale of the receivables to sub reflects only the negative impact of estimated returns on gross revenue no right to or credit for returned goods is transferred to sub therefore the offsetting reduction in cost-of-goods- sold arising from the right to the corresponding returned goods is recognized by taxpayer when goods are actually returned often in year in other words the year loss on the sale of the receivables reflects lost gross_receipts not lost profit-a result that distorts income under the reasoning in hachette and is potentially more favorable than taxpayer would receive even under sec_458 in contrast examination's approach by allocating basis to the right to returned goods retained by taxpayer helps address this timing mismatchdollar_figure in response to examination's position on this issue taxpayer makes several arguments first taxpayer asserts that the obligation to make a refund or cancel a receivable under a sale-or-return agreement is a liability not a right and thus cannot be an asset to which basis can be allocated we agree that the possibility of retailer returns coupled with the obligation to cancel the corresponding receivable may be a net liability to the extent that the liability to refund the purchase_price exceeds the value of the returned item however it is a net liability under the sales agreement taxpayer's obligation to refund or cancel the purchase_price is associated with a corresponding right to receive the returned item from the retailer once taxpayer splits that bundle and transfers to sub only the contingent_liability to cancel the receivable what remains is a contingent right to returned merchandise free of any obligation taxpayer argues that if there is a right it is only contingent and not within the control of taxpayer only the retailer can cancel the sale we agree however the issue here is not whether taxpayer has a fixed right-for example a right that it must accrue as income under the all_events_test in sec_1_451-1 rather the issue is whether taxpayer has an asset and many valuable assets are contingentdollar_figure taxpayer argues that the right to returned goods is not an asset because most of the returned items are destroyed this confuses two issues whether there is an asset and if so whether that asset has value valuation is discussed briefly below we note that in our view the potential for distortion under taxpayer's approach exists regardless of the fact that taxpayer may choose to destroy most products in year rather than return them to inventory this factor is discussed briefly below in the context of valuation for example the rights represented by a legal claim may be contingent in the sense that-depending in whole or in part on events and contingencies outside a taxpayer's control-the claim may vary in value or even become worthless nevertheless the claim may be a valuable asset to which basis would be allocated in appropriate situations tam-128296-04 even taxpayer concedes that some of the returned items have value since it has claimed a charitable_contribution_deduction for donating them to charity and taxpayer has not explained why the right to acquire valuable items for no consideration even if contingent is not an asset taxpayer cites to the uniform commercial code the ucc for the proposition that an account receivable even under a sale-or-return agreement is defined as a right to receive a cash payment not to receive cash or goods taxpayer also cites case law under the ucc to the effect that under a sale-or-return contract neither the seller of goods nor the assignee of the receivables for those goods has any rights in the sold items in the buyer's hands therefore the argument runs taxpayer's retention of the right to returned goods was not a splitting of its rights in the receivables that would require basis allocation we do not suggest that taxpayer and sub have any present rights in unreturned goods the issue here is whether taxpayer's contract with the retailer provides for rights in returned goods if any and the case law cited by taxpayer does not persuade us that a right to returned goods would not ordinarily pass to a receivables purchaser under the uccdollar_figure taxpayer and sub can of course vary what would otherwise occur under the ucc by agreement specifying that rights to returned goods will not pass to sub arguably however that constituted a severing of rights in an account receivable that would normally have passed to sub under the ucc but more broadly the issue here does not turn on definitions or labels derived from commercial law or the ucc the issue is whether in substance taxpayer transferred to sub some rights arising from its contracts with retailers and kept others a sample retailer agreement provided by taxpayer states -------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------- this right to the merchandise was not transferred to sub along with the obligation to provide credit for returns whether we say that the agreement between taxpayer and sub divided an account receivable as defined under the ucc or simply that the agreement divided the bundle of rights established by taxpayer's retailer agreements regardless of labels the result is the same an allocation_of_basis is necessary in order to clearly reflect incomedollar_figure assuming as we conclude that an allocation_of_basis is necessary examination and taxpayer differ on how to determine the fair_market_value of the right that is retained by taxpayer the determination of fair_market_value is a highly factual issue that is not under the ucc the purchaser of a receivable is treated as having a secured interest in any proceeds of the account which would normally include returned goods see eg ucc general motors v third national bank s w 2d tenn ct app taxpayer also questions how it would recover basis allocated to the right to returned goods this issue was not raised in the request for advice and is beyond the scope of this memorandum however we note that any benefit or loss associated with the right to returned goods will be realized as and when the goods are either resold returned or destroyed tam-128296-04 appropriate for resolution in technical_advice however certain observations can be made to provide guidance in making the determination generally fair_market_value is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts see sec_1_170a-1 for a description of the three established valuation methods replacement cost comparable sales and discounted income projections as applied to inventory see revproc_2003_51 c b dollar_figure examination argues that the value of the right to returned goods must necessarily be equal to percent of the wholesale price of the goods since that amount represents estimated returns and the closest comparable sale for valuing returned goods is the original sale of the goods themselves examination also points out that taxpayer used a value close to wholesale price in determining the charitable deduction it took for donating returned goods taxpayer in contrast argues that the value of the right is zero since most of the goods are destroyed alternatively taxpayer argues that the value must be equal at most to the original cost_basis of the goods on the ground that this represents their replacement cost-the use of which taxpayer maintains is mandated by the inventory regulations under sec_471 see sec_1_471-4 we cannot conclude that any of these positions necessarily equate to the value of the right to returned products or other returned items for present purposes examination's position overlooks certain factors-such as the fact that returned goods may not be in new condition moreover on audit examination has challenged the values taxpayer used in valuing returned goods for charitable deduction purposes on the other hand taxpayer's assertion that the value of the right is zero because most of the products are destroyed is not persuasive the right to control the disposition of property is an asset that could be of value to a willing third-party buyer and taxpayer itself acknowledges that it retains the right because it has value to taxpayer in controlling its market with respect to taxpayer's alternative argument that an original cost value is mandated by the sec_471 regulations the issue is what a prospective hypothetical buyer would pay for the right-a factual question that is not governed by the inventory regulations ultimately the allocation_of_basis in this case should be resolved on the basis of the acknowledged willing-seller willing-buyer standard for fair_market_value caveats a copy of this technical_advice_memorandum is to be given to the taxpayers sec_6110 of the code provides that it may not be used or cited as precedent while it may be relevant we do not suggest that rev_proc 2003-51-which concerns the value of inventory not the value of a right to returned goods and which deals with a bulk purchase as part of a business-controls the valuation issue here
